Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on April 19, 2022. Claims 7 and 19 are canceled. Claims 1-6, 8-18, and 20-22 are pending.

	Allowable Subject Matter
Claims 1-6, 8-18, and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 10, and 13. All other claims are dependent on these independent claims.
Claims 1, 10, and 13 recite a combination of elements not found in the prior art.  Specifically, the claim recites the following:

“…train a model with plural parameters which set at least a learning rate of
each model, the trained model distinguishing between a ground truth of a customer's purchase history and the calculated probability; calculate a propensity of a customer to be an underbuyer/overbuyer of the at least one product category based on the trained model; and generate a signal that arranges the electronic display of products in the at least one product category based on the calculated propensity.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) “How Shopify Merchants can Measure Retention” by Cam Davidson-Pilon (“Davidson-Pilon”): Davidson-Pilon discloses using a beta negative binomial distribution to measure a customer’s retention rate (page 4).  However, Davidson-Pilon does not teach or suggest the limitations identified above.
(ii) US 2019/0163710 A1 (“Kashani”): Kashani teaches a control unit (Fig. 2, “210”) arranged to communicate with a product information database (Fig. 2, “226”), a product category database (Fig. 2, “236”) and a customer purchase history database (Fig. 2, “224”), the control unit comprising: a product categorising unit configured and arranged to generate at least one product category based on product information from the product information database and to store the at least one generated product category in the product category database (paragraph [0018], lines 10-11; paragraph [0019], lines 12-15; and paragraph [0035], lines 3-5 disclose using the components of an item to determine a category); and a calculating unit configured and arranged to calculate a probability (paragraph [0019], lines 16-19; paragraph [0042], lines 3-10) of a customer being an underbuyer/overbuyer of a category of product (paragraph [0035], lines 5-8 determines that a user is a frequent buyer) based on a customer’s purchase history stored in the customer purchase history database and the at least one product category from the product category database (paragraph [0033], lines 3-5; paragraphs [0069] and [0070]). However, Kashani does not teach or suggest the limitations identified above.
(iii) US 9947024 B1 (“Shariff”): Shariff generally teaches classifying user search data and determining probabilities based on purchase history (col. 13, lines 45-66).  However, Shariff does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625